Citation Nr: 1721426	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to September 1969 and from April 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newington, Connecticut.  

This matter was previously before the Board in August 2014 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A September 2010 VA examination report with a November 2010 VA cardiology record (addendum) reflects that the Veteran had an estimated ejection fraction of 65 percent based on echocardiogram. 

The Veteran was afforded another VA examination in September 2014, during which he reported that he rides a stationary bicycle for 30 minutes three times a week, mows the lawn, and does household chores.  The examiner assigned an estimated METs "according to the veteran's 2010 echo cardiogram EF 65% normal functioning heart even though he had atherosclerosis, the stent placement allows the heart to function normally" and noted that the Veteran "has not been seen or evaluated by a cardiologist since 2001, and there is no other objective data to state that the veteran's cardiac condition is deteriorating."

A December 2014 "The Villages Health" record reflects that the Veteran's doctor recommended that the Veteran increase his dosage of Atorvastatin to decrease the risk of a heart attack.  

The Veteran had indicated his belief that his 2014 VA examination was inadequate because the examiner did not perform an electrocardiogram, echocardiogram, or stress test. (See correspondence received in May 2015.)  The Veteran's representative has argued that another examination is warranted because the 2014 examination is now more than two years old. (See April 2017 appellate brief.)

The "mere passage of time" does not render an old examination inadequate.   Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  However, in Palczewski, the Court also noted that a factor for consideration is whether there has been additional evidence which raises the question as to whether the medical evidence of record was sufficient to render a decision on the claim.  

In this case, the December 2014 clinical recommendation to increase medication to avoid a heart attack suggests that there may have been a worsening of the Veteran's disability.  That, coupled with the more than two years since the last examination and more than six years since the last echocardiogram, is a basis to afford the Veteran with another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding treatment records relevant to the claim for increase for heart disease, VA and non-VA, since September 2014. 

2.  Thereafter, afford the Veteran a VA examination with medical opinion to address the following:

a. determine the current severity of his service-connected coronary artery disease; and 
b. consider and discuss as necessary whether the November 2010 echocardiogram accurately represents the Veteran's current level of disability; and
c. consider and discuss as necessary the December 2014 "The Villages Health" record which reflects that the Veteran's doctor recommended that the Veteran increase his dosage of Atorvastatin to decrease the risk of a heart attack.  

In providing the above opinion the examiner should be advised that VA regulation require METs testing for evaluating cardiovascular disabilities in all cases unless there is a medical contraindication, LVEF testing is 50 percent or less, when chronic congestive heart failure is present, there have been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis. If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should document the reason for not performing METs testing and he or she should provide an estimate of the level of activity expressed in METs that is supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




